February 8, 1966

Honorable Chas. H. Bolton       Opinion NO. C-600
County   Attorney
Boaque County                   Re: The authority of a Tax,
Merridlan,Texas                     Collector to eummarllg
                                    levy upon, eelze, post
                                    and sell personal prop-
                                    ertf fba-d&itiquanti
                                    taxee under the pro-
                                    vlalone of Articles 7272
Dear Mr. Roltont                    and 71yT3,V.C.S.
     By letter of January 21, 1966, you re~questan opinion
of this office on the following queetilon,to-wit:
            "Can a County Tax Collector,under ArtlcIea
            7272 and,7273, V.A.C.S. summarily levy
            upon, seize, poatand eel1 personal pro-
            perty by virtue of the Collectors Tax Roll,
            and sell it for delinquent taxes against
            It; and, what le the procedure?"
     Article 8, Section 15, of the Constitutionof Texas,
confers upon the Legislature the power to provide for the
collection of delinquent taxes. This section le as follower
            "T!hCr
                 annual assessrnente~
                                    made upon landed
            property shall be a epeclal lien thereon;
            ahd all property, both real and
                                            -
            belonging to any delinquent taxpayer e a 1
            be liable to seizure and sale for the
            payment of all the taxes and penalties due
            by such delinquent; and such property may
            be sold for the payment of the taxes and
            penalties due by such delinquent,under
            such regulationaas the Legislaturx
            provide." (l&phasls added]




                            -2903-
Honorable C&as; H. Bolton, Page 2 (C-600)


     Pursuant to the Constitutionalmandate, the Legislature
provided methoda for the collection of delinquent taxes. That
portion of Article 7272, Vernon's Civil Statutes, pertinent to
ybur quertion Is as follows:
          nAll real and personal property held or
          owned by any person In this State shall
          be liable for all State and County TaxeB
          due by the owner thereof,.'lncl.uding
                                              tax
          on real estate, personal property and
          poll t&x) and the Tax Collector,shall
          levy on any ersonal or real property to
          be found In          y to satlB,fyall
          delinquent taxealhany law to the contrary
          notwithstanding. (Emphasisadded)
      Summary sales of real property under.the provisions of
the above &?tlcle brought about such strong opposition to this
procedure that the Legislature In 1929 ,enactedChapter 48 of
the,Acts of the Regular Seesion of the 41st Legislature, Article
7328a, Vernon's  Civil Statutes. Section 1 of this Act provides:
         "That all ealea of real estate made for
         the collection of delinquent taxes due
         thtreon ahall be made only after the
         foreclosure of tax lien securing same
         haa been had In a court of competent
         jurladlctlonin accordance wlth'exletlng
         laws governing the foreclosure of tax
         liens in delinquent tax eulte."
     The Court In Duncan v. Stabler,147 Ttx. 229, 215 S.W 2d
155 (1949); held that the above Act of 1929 was constitutional
and that land could not be aold for delinquent taxes except
after a fortcloeurt of the tax lien In a court. Former opinions
of this offlot, namely, Oplhlons Noe.~O-683-A (1939) and v-815
(1949) are to the same effect.
     We find no court declalon condtmnlng the summary salt of
personal property for delinquent taxes, nor any amendments
applying to the salt of personal property such 88 the one
covtrlng real property; however, we do find approval of the
uat of the procedure set forth In Article 7272, ,supra. In the
caee of ShuRart v. Nocona IndependentSchool District, 288 S.W.2d
243 (Te~,cl~.App.lprb), we find the following:



                         -2904-
Honorzblt Chaz. H. Eolton, Pagt 3 (C- 600)


          “In view of the leglzlatlvt act of 1929
          only personal property Is now eubjeat to
          summzry seizure and zale for taxes.
          “Under provlslonz of Artlole 7272, V.A.T.S.,
          all property of z taxpayer located w&thin
          the state lz’llable for state and oounty
          taxes due by Its owner. Under said article
          the,tax collector is empowered to ,levy
          upon and seize peraonal property round
          within his county and to sell the same
          and apply the proceeds upon the delinquent
          tax Indebtednessof Its owntr, . . .’
     In ylew of the abovt, It is our opinion that the Tax
Collector may seize and sell personal proptrty Sol.delinquent
taxez, wlthout the neoeszlty of a tax suit being filed for the
colleatlon of zuah taxes.
      The next part of your request Inquires as to what pro-
,cedureis to be followed lh the colleatlon of delinquent
 taxts by summary Isale,.A former opinion of this office, bt$ng
 Opinion Ho. O-5540 (19&3),dlscuszts In considerabledetail
 the difforznt mtthodz used In levying on personal property,
and we are attaching hereto a copy of the above opinion for
your oonzideratlon.
     Tht meohanloz of a sale of personal property levied on
for delinquent taxes lz govtrned by the provl+onz of Artlalt’
7273, Vernon’s Civil Statutes, which Article Is self-explanatory.
      The queibt;onof selling perzkal property bya rummary salt
for  delinquent taxts which la exempt from forced aale under the
provizlons of Article 3832, Vernon’s Civil Statutes, was not
covered In your opinion request;  howdvtr, in view of our hold-
ing in this opinion, we art attaching hereto a copy of Attorney
Qeneral Opinion No. W-953, dated Ootobtr 27, 1960, aovtrlng
thlz pzrtlcular question.


          “‘Personalproperty, not exempt from
          forced zale, may be levltd upon,
          seized and zold by the Tax Collector



                          -2905-
Honorable Chas. H. Bolton, Page 4 (c-600)


         for dtllnquent taxes.' The salt of
         much property to be made In accordance
         with the provlslons of Artlole 7273,
         V.O.S.

                             Yours very truly,

                             WAQQONBR   CARR
                             Attorney Qeneral


                             BY

                                  Assistant


APPROVED:
OPIWIOllCIoMImrTEE
W. V. Oeppert; Chairman
Harry Qee
Jack Qoodman
ft2E%E~~or
APPROVED FOR THE ATTO=    ffJ?MRAL
BY: T. B. Wright